Citation Nr: 1136729	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  10-31 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1952 to December 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In August 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and employment background.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Principles

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. § 3.340(a)(1), 4.15 (2010).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned where the schedular rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For the purpose of determining whether a claimant has one disability rated at 60 percent or more, disabilities resulting from common etiology or one accident will be considered one disability.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran's service-connected disabilities consist of posttraumatic stress disorder (PTSD), rated at 50 percent; residuals of cold injury, right foot, rated at 20 percent; residuals of cold injury, left foot, rated at 20 percent; tinnitus, rated at 10 percent; and bilateral sensorineural hearing loss, rated at 0 percent.  The combined rating for the service-connected disabilities is 70 percent.  Therefore, the Veteran meets the minimum schedular criteria for a TDIU.

The Veteran was afforded a VA examination for PTSD in June 2009 in which he reported that he worked as a painter for 25 years but retired in 1968 subsequent to a back disability; after that time he held employment driving trucks; and was currently fully retired, unemployed.  The VA examiner opined that the Veteran's occupational potential was limited due to the severity of his psychiatric symptoms and physical ailments and illnesses.  The examiner diagnosed, in pertinent part, PTSD, chronic; major depressive disorder, recurrent, moderate; and orthopedic complaints.

A private interim treatment summary in June 2009 shows that the Veteran reported that he obtained employment as a longshoreman; worked in shipyards; and later obtained employment as a painter, remaining in that position until injuring his back and retiring from his position in 1986.  The doctor opined that based upon his symptomatology, the Veteran was considered to be unemployable and diagnosed PTSD, chronic; major depression, moderate to severe with no psychotic features; and hypertension.

In his formal claim for a TDIU submitted in September 2009, the Veteran indicated that he last worked in 1988 as a painter at a hospital.  (In a September 2009 response to request for employment information, his employer corrected that the Veteran last worked in 1987.)  The Veteran also submitted a notice of disagreement (NOD) in January 2010 in which it was asserted that his PTSD rendered him unemployable and the lower extremity cold weather injuries ruled out any form of manual labor.  

The Veteran was afforded a general VA examination in October 2009 in which the VA examiner generally opined that he was employable for physical and sedentary labor with regards to service-connected cold injury residuals; there was no functional impairment for service-connected cold injury; and on purely psychological grounds, the Veteran was employable.

The Veteran testified before the undersigned VLJ in August 2011 that he last worked as a painter in 1988; that his cold weather injuries caused him to lose time (at least a day a week) due to his inability to stand and paint; that other workers would tease him about his PTSD ("bragging on it" or "busting his chops"); and that he left his job after he suffered a back injury when he couldn't reach something, turned the wrong way, and his legs gave out on him.

Given the above evidence, the Board finds that entitlement to a TDIU is warranted.  The Board has found the Veteran's statements to be credible.  In addition, he has a limited employment background, to include no employment since the 1980s.  The Board finds that there is an approximate balance of positive and negative evidence as to whether the Veteran's service-connected disabilities are sufficient by themselves to render him unable to obtain or maintain substantially gainful employment.  

The Board acknowledges the October 2009 VA examiner's opinion that the Veteran was employable for physical and sedentary labor with regards to service-connected cold injury residuals and on purely psychological grounds, the Veteran was employable.

The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).

In this case, the opinion of the October 2009 VA examiner is against the opinions of June 2009 VA examiner (in finding that the Veteran's occupational potential was limited due to the severity of his psychiatric symptoms and physical ailments and illnesses) and that of the private physician in June 2009 (finding that based upon his symptomatology, the Veteran was considered to be unemployable).

When the evidence is in such relative equipoise, the Board must give the Veteran the benefit of the doubt.  See Gilbert, supra.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board concludes that entitlement to a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


